DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 5/13/2022.
The amendment filed on 3/14/2022 is entered.
Claims 2 and 5 have been previously cancelled by Applicant.
Claims 1, 7-8, 12, and 13 are amended by Applicant.
Claims 1, 3-4, and 6-13 remain pending in the application of which Claims 1, 12, and 13 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by Applicant, Lucas Hjelle (Reg. No. 72,945) on 6/16/2016.  The Applicant accepted the examiner suggested amendments in the language of the independent claim 12.
  
          The application has been amended as follows:
Replace the claim 12 with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions.
12. (Currently Amended) A system arrangement for efficient dialogue configuration and interpretation in a computer-assisted dialogue system, comprising: 
a memory set up to store a plurality of dialogue protocols, each of the plurality of dialogue protocols causing an action to be executed by the dialogue system, the dialogue protocols each specifying a dynamic sequence of a dialogue and the dynamic sequence of the dialogue describing sub-dialogues which are composed by way of branch points, the dialogue protocol specifying a presence of dialogue units and a dialogue progression which places the dialogue units in a sequential order; 
one or more processors set up to select a dialogue protocol based on at least two keywords provided at runtime and based on the sequential order of the at least two keywords, the system being set up to provide at least a first keyword within the at least two keywords by means of an acoustic user input using a technology for understanding a natural language, which is set up to detect from a pitch of the acoustic user input whether the acoustic user input is a question or a statement, and the one or more processors further being set up to generate at least one second keyword by way of a control command, the user selecting at least the first keyword, and the one or more processors to generate the at least second keyword based on the control command modelling a context of the first keyword, the context established prior to a receipt of the acoustic user input, whereupon the dialogue protocol is selected as a function of at least the first keyword and the at least one second keyword; and
the one or more processors set up to assign text elements to dialogue units of the dialogue protocol
, and execute the dialogue protocol at the dialogue system at runtime responsive to receiving the first keyword from the acoustic user input.



Allowable Subject Matter
Claims 1, 3-4, and 6-13 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 12, and 13.

Most pertinent prior art:
McCONNELL (US 2018/0358006 A1) discloses a method for efficient dialogue configuration and interpretation in a computer-assisted automated dialogue system, comprising: 
storing a plurality of dialogue protocols (Fig. 2A; Par 39 – “As illustrated in FIG. 2A, the possible tasks include an order task (corresponding to the order task node 216) and a pizza task (corresponding to the pizza task node 236).”; Par 81 – “The stack management module 320 may initialize the scoring stacks, manage the storage of tasks on the scoring stacks, and identify the scoring stacks that are active and inactive, as described more fully by way of example in conjunction with FIG. 6.”; Fig. 3 – “Scorable Tree Database”), each of the plurality of dialogue protocols causing an action to be executed by the dialogue system (Par 27 – “For example, an incoming event from a user may be the utterance: “hello, I'd like to book a flight” or “I'd like to book a flight from Seattle to Detroit.” In either instance, the intent of the utterance (to book a flight) is determined and routed to a component that can process the booking of a flight.”; Par 65 – “For example, a conversation for booking an airline flight may diverge to a task of booking a hotel reservation. The scoring stack associated with the airline flight conversation may be put into an inactive state and a new scoring stack may be initialized for processing incoming events associated with the booking of the hotel reservation.”), the dialogue protocols each specifying a dynamic sequence of a dialogue (Fig. 2A; Par 40 – “The order task node 216 evaluates whether the incoming event corresponds to an ordering task and, in particular, a task associated with ordering a pizza. The order task node 216 forwards the incoming event and associated information to its child nodes: a collect address node 220, a generic task cancel node 224, and an intent pizza order node 228.”; Par 29 – “If the utterance does not correspond to the current conversational track, then the conversation may be directed back onto the current conversational track through the use of, for example, a question or directive to the user or the track may be dynamically changed to accommodate the user and a new track (also known as dialog herein) may be established. In the latter case, the original dialog may resume once the new dialog is complete.”; Par 30 – “Since the most relevant track may be determined, the scorable functions may be used to enable a conversation to diverge from one conversational track to another.”) and the dynamic sequence of the dialogue describing sub-dialogues which are composed by way of branch points (Fig. 2A; Par 30 --  “For example, a developer may configure a scoring tree with branches that correspond to different conversational tracks, as described more fully below.”; Par 38 – “In the scorable tree 200, a root node (a root first node 204) evaluates an incoming event and passes the event information to its child nodes.”; Par 76 – “In one example embodiment, scorable trees may be created with a hierarchical configuration. For example, a node of a high-level scorable tree can be configured to access another lower-level chatbot. The lower-level chatbot may similarly utilize a scorable tree for processing incoming events.”), the dialogue protocol specifying a presence of dialogue units (Par 55 – “As noted above, a scorable function may be assigned as a global scorable function and will remain in existence throughout a corresponding conversation or event processing session. A list of global scorable functions may be maintained where each global scorable function can be set in an active state (where the global scorable function will be evaluated upon reception of an incoming event) or an inactive state (where the global scorable function is not evaluated upon reception of an incoming event). Actions resulting from global scorable functions may trigger the pushing of new tasks onto the active scoring stack (such as interrupting a dialog, followed by resuming the dialog), trigger the creation of a new parallel scoring stack, trigger a resumption of an existing parallel scoring stack, reset the entire active scoring stack, delete a conversation, a user, or per-user-in-conversation data, and the like. Thus, while global scorable functions may be lower in precedence than scorable functions that reside on the stack, an evaluation of a global scorable function can result in a resetting (purging) of the scoring stack.”; Par 79 – “The scorable tree generation module 312 may generate a new scorable tree or modify an existing scorable tree in response to changes in the status of the global scorable functions, a change to the active scoring stack, or a transition to a different active scoring stack.”) and a dialogue progression which places the dialogue units in a sequential order (Par 65 – “In one example embodiment, an active scoring stack may be put in an inactive state (a hibernation mode) and a new scoring stack may be initialized to, for example, handle a divergence from a conversational track. For example, a conversation for booking an airline flight may diverge to a task of booking a hotel reservation. The scoring stack associated with the airline flight conversation may be put into an inactive state and a new scoring stack may be initialized for processing incoming events associated with the booking of the hotel reservation.”; Par 67 – “In one example embodiment, the conversational track may be reset to an earlier state. This may be accomplished by using “breadcrumbs” to track the conversation and to reset the state to a particular point in the conversational track. The conversational track may also be reset to an earlier state by undoing a previous action, by using an escape hatch that resets the conversational track to the beginning, and the like. The conversational track may also be repaired by, for example, asking a question or presenting a statement that puts the user back onto the conversational track. In one example embodiment, the conversational track may be reset to an earlier state by modifying the elements (such as tasks) on the active scoring stack.”; Par 49 – “The scoring stack may be used to provide an explicit representation of a multi-turn dialog (such as wait for the next activity event, bookmarks, and the like), a sense of place in conversation (such as a representing a state of a control flow of the conversation), a model for task interruption and resumption (such as for resuming a previous task after interruption by a subsequent task), a bot control composition model (such as an Azure search control that can reuse a date control), a hierarchical event propagation model for scorable actions (such as performing a cancelation of the entire bot control), and the like.”); 
selecting a dialogue protocol based on at least two keywords provided at runtime (Fig. 1; Par 27 – “For example, an incoming event from a user may be the utterance: “hello, I'd like to book a flight” or “I'd like to book a flight from Seattle to Detroit.” In either instance, the intent of the utterance (to book a flight) is determined and routed to a component that can process the booking of a flight.”; Par 32 – “In one example embodiment, the scorable function generating the highest score is selected for determining where to dispatch the incoming event (such as for identifying which component to dispatch an incoming event to for processing).”; Par 40 – “The order task node 216 evaluates whether the incoming event corresponds to an ordering task and, in particular, a task associated with ordering a pizza.”; Par 65 – “For example, a conversation for booking an airline flight may diverge to a task of booking a hotel reservation. The scoring stack associated with the airline flight conversation may be put into an inactive state and a new scoring stack may be initialized for processing incoming events associated with the booking of the hotel reservation.”) and based on the sequential order of the at least two keywords, at least a first keyword within the at least two keywords being provided by means of an acoustic user input using a technology for understanding a natural language (Par 24 – “The incoming events can be, for example, a component of a natural language conversation submitted by a user (such as textual information, a natural language utterance, and the like), …”; Par 27 – “The developed chatbot may be capable of responding to a variety of incoming events, such as utterances spoken by a user and internal or external events … ”; Par 28 – “The chatbot may also parse information from the utterance to be used in processing. For example, in the latter utterance, the words “Seattle” and “Detroit” (known as entities of the incoming event or utterance herein) may be parsed from the incoming event and forwarded to the component that will evaluate or process the event.”), which detects [from a pitch of the acoustic user input] whether the acoustic user input is a question or a statement (Par 29 – “The user utterance may need to be processed to verify that the context of the conversation has not changed, to verify that an answer provided by a user corresponds to an earlier question, and the like.”; Par 49 – “Scorable actions include, for example, canceling the current task, resetting the current task, displaying a status of the current task, interrupting the current task, resuming a task (such as continuing the processing of an order form after receiving a question about the weather), and the like.”; Par 30 – “For example, in the context of a chatbot, the score may indicate whether a user utterance matches a question posed by the chatbot, matches a particular user intent or context, and the like.”), [and further at least one second keyword is generated at a processor by way of a control command], the user selecting at least the first keyword (Par 27 – “For example, an incoming event from a user may be the utterance: “hello, I'd like to book a flight” or “I'd like to book a flight from Seattle to Detroit.” In either instance, the intent of the utterance (to book a flight) is determined and routed to a component that can process the booking of a flight.”) [and the processor generating the at least one second keyword based on the control command modelling a context of the first keyword, the context established prior to a receipt of the acoustic user input], whereupon the dialogue protocol is selected as a function of at least the first keyword and the at least one second keyword (Fig. 1; Par 27 – “For example, an incoming event from a user may be the utterance: “hello, I'd like to book a flight” or “I'd like to book a flight from Seattle to Detroit.” In either instance, the intent of the utterance (to book a flight) is determined and routed to a component that can process the booking of a flight.”; Par 28 – “The chatbot may also parse information from the utterance to be used in processing. For example, in the latter utterance, the words “Seattle” and “Detroit” (known as entities of the incoming event or utterance herein) may be parsed from the incoming event and forwarded to the component that will evaluate or process the event. The chatbot may also ask follow-up questions, such as the desired day(s) of travel, to determine or verify the intent of the incoming event, or to ascertain information that would be useful in processing the event. Each response obtained from the user may be processed as a separate event.”; Par 29 – “The user utterance may need to be processed to verify that the context of the conversation has not changed, to verify that an answer provided by a user corresponds to an earlier question, and the like. If the utterance does not correspond to the current conversational track, then the conversation may be directed back onto the current conversational track through the use of, for example, a question or directive to the user or the track may be dynamically changed to accommodate the user and a new track (also known as dialog herein) may be established.”; Par 32 – “In one example embodiment, the scorable function generating the highest score is selected for determining where to dispatch the incoming event (such as for identifying which component to dispatch an incoming event to for processing).”; Par 40 – “The order task node 216 evaluates whether the incoming event corresponds to an ordering task and, in particular, a task associated with ordering a pizza.”; Par 65 – “For example, a conversation for booking an airline flight may diverge to a task of booking a hotel reservation. The scoring stack associated with the airline flight conversation may be put into an inactive state and a new scoring stack may be initialized for processing incoming events associated with the booking of the hotel reservation.”); 
assigning text elements to dialogue units of the dialogue protocol (Fig. 2A – “Order Task 216 …. Pizza Task 236 …. Store Hours 264 …”; Par 49 – “The scoring stack may be a stack containing, for example, the identity of one or more tasks. For example, at any point during execution of a chatbot, a scoring stack may store an identity of one or more human-recognizable tasks; each task may be composed of multiple code-module bot controls. The scoring stack may be used to provide an explicit representation of a multi-turn dialog (such as wait for the next activity event, bookmarks, and the like), a sense of place in conversation (such as a representing a state of a control flow of the conversation), a model for task interruption and resumption (such as for resuming a previous task after interruption by a subsequent task), a bot control composition model (such as an Azure search control that can reuse a date control), a hierarchical event propagation model for scorable actions (such as performing a cancelation of the entire bot control), and the like.”; Par 54 – “Method: Recognize parameters by type and name, with the action of the method invoke.”); and 
executing the dialogue protocol at the dialogue system at runtime responsive to receiving the first keyword from the acoustic user input (Par 61 – “FIG. 2D is a graphical representation of the example scorable tree 200 of FIG. 2A following the execution of the push pizza task, in accordance with various embodiments. Following the processing of an incoming event where the push pizza task node 232 was the winning node, the push pizza task is executed and the pizza task subtree 280 is incorporated the scorable tree 200. As illustrated in FIG. 2D, the corresponding scoring stack would contain the following tasks:”).

However, McCONNELL fails to teach all the limitations of the independent claims, especially McCONNELL fails to teach the [square-bracketed] limitations.  McCONNELL fails to teach determining whether a user input is a question or a statement based on the pitch of the acoustic user input.  Moreover, McCONNELL fails to teach generating the at least one second keyword based on a control command on the control command modelling a context of the first keyword, the context established prior to a receipt of the acoustic user input.

Therefore, the independent claims 1, 12, and 13 are deemed allowable. The dependent claims further limit the scope and are therefore deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655